NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

JOEL ANTHONY HOLLEY,                            No. 16-16012

                Plaintiff-Appellant,            D.C. No. 3:15-cv-01077-VC

 v.
                                                MEMORANDUM*
E. EVANS, Captain; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Vince G. Chhabria, District Judge, Presiding

                             Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      California state prisoner Joel Anthony Holley appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his safety and due process violations. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2004). We may affirm on any ground supported by the record. Johnson

v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      The district court properly granted summary judgment on Holley’s

deliberate indifference claim because Holley failed to raise a genuine dispute of

material fact as to whether defendants knew of and disregarded an excessive risk to

Holley’s safety. See Farmer v. Brennan, 511 U.S. 825, 833 (1994) (the prison

official must both be aware there are facts to support a serious threat to an inmate’s

safety and infer there is an actual threat).

      To the extent that success on Holley’s due process claims stemming from his

disciplinary hearing would necessarily imply the invalidity of his disciplinary

proceeding, Holley’s claims are barred by Heck v. Humphrey, 512 U.S. 477

(1994), because Holley failed to allege facts demonstrating that his disciplinary

sentence has been invalidated. See Edwards v. Balisok, 520 U.S. 641, 646-48

(1997) (extending Heck to prison disciplinary proceedings where good time credits

have been forfeited). To the extent that success on Holley’s due process claims

would not necessarily imply the invalidity of his disciplinary conviction, the

district court properly granted summary judgment because Holley failed to raise a

genuine dispute of material fact as to whether he was deprived of a cognizable

liberty interest. See Serrano v. Francis, 345 F.3d 1071, 1078 (9th Cir. 2003) (due

process procedural protections “adhere only when the disciplinary action


                                               2                                 16-16012
implicates a protected liberty interest”); Mann v. Adams, 855 F.2d 639, 640 (9th

Cir. 1988) (“There is no legitimate claim of entitlement to a grievance

procedure.”).

      The district court did not abuse its discretion by denying Holley’s request to

continue summary judgment for further discovery or his motion to compel

additional discovery because Holley failed to show how additional discovery was

necessary to preclude summary judgment. See Blough v. Holland Realty, Inc., 574
F.3d 1084, 1091 (9th Cir. 2009) (denial of continuance to conduct further

discovery is appropriate when the district court considers the merits of the motion

and concludes there is no point in pursuing the requested discovery); Tatum v. City

& County of San Francisco, 441 F.3d 1090, 1100-01 (9th Cir. 2006) (requirements

for obtaining additional discovery under former Fed. R. Civ. P. 56(f)).

      AFFIRMED.




                                         3                                    16-16012